Case 2:21-cv-03122-ENV-ARL Document 10 Filed 08/11/21 Page 1 of 1 PageID #: 44

                            MILMAN LABUDA LAW GROUP PLLC
                                               3000 MARCUS AVENUE
                                                     SUITE 3W8
                                              LAKE SUCCESS, NY 11042
                                                    (516) 328-8899
                                                    (516) 328-0082
Author: Jamie S. Felsen - Member
Direct E-Mail Address: jamie@mllaborlaw.com
Direct Dial: (516) 303-1391


                                                 August 11, 2021
VIA ECF

Eric N. Vitaliano, U.S.D.J.
United States District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201-1804
         Re:       U.S. Equal Employment Opportunity Commission v.
                   Stardust Diners, Inc. d/b/a Colony Diner
                   Case No.: 2:21-CV-03122 (ENV) (ARL)____________
Dear Judge Vitaliano:
      This firm represents Defendant, Stardust Diners, Inc. d/b/a Colony Diner (hereinafter
“Defendant” or “Stardust”) in the above referenced case.

        In light of the representation by Plaintiff, EEOC, in opposition to Defendant’s request for
a pre-motion conference (ECF Doc. No. 9), that all of the aggrieved women for whom the EEOC
seeks relief in this action will be identified by the EEOC in the discovery process, including
identifying them in its initial disclosures, Defendant will withdraw its request to file a motion to
dismiss without prejudice.

        Counsel for the parties have agreed that Defendant will file its Answer on or before
September 10, 2021 and the parties will exchange initial disclosures 14 days after the Answer is
filed. Defendant respectfully requests that the Court so order this agreement.

                                                     MILMAN LABUDA LAW GROUP PLLC
                                                     _______/s__________________________
                                                     Jamie S. Felsen, Esq.
                                                     Kyle F. Monaghan, Esq.
                                                     3000 Marcus Avenue, Suite 3W8
                                                     Lake Success, NY 11042-1073
                                                     (516) 328-8899 (telephone)
                                                     (516) 328-0082 (facsimile)
                                                     jamiefelsen@mllaborlaw.com
                                                     kyle@mllaborlaw.com

cc:      All counsel of record (via ECF)
